


PROMISSORY NOTE







$150,000

September 29, 2011

    Spokane, Washington







MIP Solutions, Inc., a Nevada corporation, (the "Maker") promises to pay to the
order of Coghlan Family Corporation, a Washington corporation, (the "Holder")
the principal sum of ONE HUNDRED FIFTY THOUSAND ($150,000) Dollars, together
with interest on that amount, upon the agreements, terms and conditions provided
in this Promissory Note (the "Note"):




1. Definitions.




(a) Default. The term "Default" means any of the following events:




(i) the Maker at any time fails to pay, when due, any sum owing on this Note; or




(ii) the Maker breaches or fails to perform any obligation under this Note or
any other agreement between the Maker and the Holder; or




(iii) the Maker files or is served with any petition for relief under the 11
U.S. C. ' 1 et seq. or any similar federal or state statute, or a proceeding is
instituted against the Maker seeking a readjustment of the Maker's indebtedness;
or




(iv) the Maker assigns any of its assets for the benefit of its creditors; or




(v) an action is commenced to appoint, or the Maker consents to the appointment
of a receiver or trustee for all or any part of the Maker's property; or




(vi) the Maker admits, in writing, its inability to pay its debts as they become
due; or




(vii) the Maker becomes insolvent; or

(viii) a court of competent jurisdiction enters an order approving a petition
seeking a reorganization of the Maker or appointing a receiver, trustee, or
other similar official of substantially all of Maker's assets.




(c) Default Rate. The term "Default Rate" means the







rate of interest otherwise payable on this Note plus Twelve percent (12.0%).




2. Interest. All sums owing on this Note shall bear interest from the date of
this Note until paid, at a fixed rate of Twelve percent (12.0%) per annum.
Should the Maker default on any of the obligations specified in this Note, all
sums owing on the Note shall bear interest at the Default Rate.




3. Payment. On or before the 29th day of March, 2012. All payments shall be made
in the lawful currency of the United States of America. All payments shall be
made to the Holder at 12314 East Broadway Ave., Spokane Valley, WA 99212 or at
such other place as the Holder may specify in writing.




4. Prepayment. The Maker may prepay any amount owing on this Note without
incurring any additional charge.




5. Remedies. Upon a Default, the Holder shall have all rights available to it at
law or in equity, including all rights available under the Washington Uniform
Commercial Code. Any unpaid balance outstanding at the time of a Default, and
any costs or other expenses incurred by the Holder in realizing on this Note,
shall bear interest at the Default Rate. All rights and remedies granted under
this Note shall be deemed cumulative and not exclusive of any other right or
remedy available to the Holder.




6. Attorneys' Fees, Costs, and Other Expenses. Maker agrees to pay all costs and
expenses which the Holder may incur by reason of any Default, including, but not
limited to, reasonable attorneys' fees, expenses, and costs incurred in any
action undertaken with respect to this Note, or any appeal of such an action.
Any judgment recovered by the Holder shall bear interest at the Default Rate.




7. Transfer; Obligations Binding on Successors. The Maker may not transfer any
of its rights, duties, or obligations under this Note without the prior written
consent of the Holder. This Note, and the duties set forth in the Note, shall
bind the Maker and its successors and assigns. All rights and powers established
in this Note shall benefit the Holder and its successors and assigns.




8. Notices. Any notice, consent, or other communication required or permitted
under this Note shall be in writing and shall be deemed to have been duly given
or made either (1) when delivered personally to the party to whom it is directed
(or any officer or agent of such party), or (2) three days after being deposited
in the United States' certified or registered mail, postage prepaid, return
receipt requested, and properly addressed to the party. A communication will be
deemed to be properly










addressed if sent to the Maker at Suite 301, 3773 West 5th St., Post Falls, ID
83854 or if sent to the Holder at 12314 East Broadway Ave, Spokane Valley, WA
99212. The Maker or the Holder may at any time during the term of this Note
change the address to which notices and other communications must be sent by
providing written notice of a new address within the United States to the other
party. Any change of address will be effective ten (10) days after notice is
given.




9. Governing Law. This Note will be construed and the rights, duties, and
obligations of the parties will be determined in accordance with the laws of the
State of Washington.




10. Headings. Headings used in this Note have been included for convenience and
ease of reference only, and will not in any manner influence the construction or
interpretation of any provision of this Note.




11. Entire Agreement. This Note represents the entire understanding of the
parties with respect to the subject matter of the Note. There are no other prior
or contemporaneous agreements, either written or oral between the parties with
respect to this subject.




12. Waiver. No right or obligation under this Note will be deemed to have been
waived unless evidenced by a writing signed by the party against whom the waiver
is asserted, or by its duly authorized representative. Any waiver will be
effective only with respect to the specific instance involved, and will not
impair or limit the right of the waiving party to insist upon strict performance
of the right or obligation in any other instance, in any other respect, or at
any other time.




13. Severability. The parties intend that this Note be enforced to the greatest
extent permitted by applicable law. Therefore, if any provision of this Note, on
its face or as applied to any person or circumstance, is or becomes
unenforceable to any extent, the remainder of this Note and the application of
that provision to other persons, circumstances, or extent, will not be impaired.




14. References. Except as otherwise specifically indicated, all references in
this Note to numbered or lettered sections or subsections refer to sections or
subsections of this Note. All references to this Note include any subsequent
amendments to the Note.




15. Venue. The Maker agrees that any action on this Note must be brought in a
court of appropriate jurisdiction in Spokane County, Washington.

MIP SOLUTIONS, INC.







MAKER:

                              




By:Jeff Lamberson

Its:President

























[THIS SPACE LEFT BLANK INTENTIONALLY]





PROMISSORY NOTE: Page 1 of 4





